Citation Nr: 9927749	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-32 887A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' July 1997 decision which found no 
new and material evidence had been submitted to reopen a 
claim as to whether the character of the veteran's discharge 
is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Moving Party Represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1948 to March 
1952 at which time he received an other than honorable (OTH) 
discharge. 

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a July 1997 
Board decision.


FINDINGS OF FACT

1.  In a June 1990 decision, the Board found that there was 
no basis for overturning the OTH discharge and that the 
moving party was not insane at the time of the underlying 
general court martial which sustained that OTH decision.

2.  In July 1997, the Board determined that the evidence 
received since the June 1990 decision was generally 
substantively cumulative of that previously of record, was 
not probative of the issue at hand, and when viewed in the 
context of all the evidence of record, both new and old, did 
not raise a reasonable possibility of changing the prior 
outcome.

3.  The Board's decision of July 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's July 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999)).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The moving party's DD 214 reflects that the discharge issued 
in March 1952 was OTH, citing 730 days lost under pertinent 
regulations.  The discharge was issued pursuant to the 
Sentence of a General Court Martial.  

In the file at the time of the prior Board decision in June 
1990 and at present are extensive documents concerning the 
moving party's service, including large numbers of documents 
associated with various disciplinary actions.  In the Court 
Martial documents is a transcript of testimony of a 
psychiatrist to the effect that the moving party suffered 
from an immature and inadequate personality which was a 
defect of character rather than a mental defect, that he was 
not insane at the time of any of the given offenses, and that 
he knew right from wrong.  Noted at the time of the June 1990 
Board decision were extensive post-service clinical 
evaluations including, as noted in that Board decision, 
reports showing that the moving party did not receive care 
for his psychiatric problems until 1961 when he was admitted 
to a state hospital with the diagnosis of schizophrenia, 
paranoid type.  Thereafter, as also noted in both previous 
Board decisions, the moving party has been hospitalized on 
multiple occasions and has been diagnosed as having 
undifferentiated chronic schizophrenia, schizo-affective 
disorder, bipolar disorder, schizophrenic reaction and a 
sociopathic personality disturbance.

The 1990 Board decision cited the pertinent regulations to 
the effect that the discharge of any person by reason of 
sentence of general court martial precluded granting VA 
benefits unless, at the time of the commission of the offense 
leading to the court martial, such person was insane.  The 
Board specifically found that pursuant to 38 C.F.R. § 3.354 
and related regulations, the moving party was not insane at 
the time he was absent without leave, leading to his general 
Court Martial.  Consequently, his OTH discharge was a bar to 
VA benefits.

In July 1997, the Board noted that since the 1990 Board 
decision the moving party has submitted several statements 
from various experts, including psychiatrists, a social 
worker, and others who had evaluated him and found evidence 
only of schizophrenia, opining that this must be considered 
to be a reflection of his mental health at the time of the 
service infractions.  In addition to a current diagnosis of 
schizophrenia, he is also said to exhibit alcoholic dementia 
and alcohol dependence. 

In July 1997, the Board, citing the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Colvin v. Derwinski, 
1 Vet.App. 171 (1991), found that the evidence submitted 
since the 1990 Board decision was generally substantively 
cumulative of that previously of record, was not probative of 
the issue at hand, and when viewed in the context of all the 
evidence of record, both new and old, did not raise a 
reasonable possibility of changing the prior outcome.

Reconsideration of this determination was denied in February 
1998.  In March 1999, the moving party requested revision of 
the Board's July 1997 decision based on CUE.  In August 1999, 
the moving party was provided a copy of the pertinent 
regulations regarding this issue. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(b)), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. (1) General.  Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.  (e) Change in interpretation.  Clear 
and unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has failed totally to provide 
any basis for his conclusion that the Board's July 1997 
decision contained CUE.  
While the standard for finding new and material evidence has 
changed since the July 1997 decision, this does not provide a 
basis to find CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's July 1997 
decision, would not support the veteran's CUE claim.  The 
Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

Written argument prepared by the veteran's representative in 
August 1999 essentially focuses on the question of whether 
the veteran had a personality disorder or an acquired 
psychiatric disability during his active service.  The 
representative argues that the evidence added to the record 
must be interpreted to demonstrate that the veteran had an 
acquired psychiatric disability, not a personality disorder, 
during service, and that the acquired psychiatric disability 
rendered the veteran insane at the time of the offenses that 
were the basis for his discharge.  The representative 
maintains that diagnosis of personality disorder in service 
was in error and that:  "Due to error put in motion 
originally by the U.S. Army and then repeated by the U.S. 
Board of Veterans' Appeals in Washington, D.C., this is error 
in interpretation of the evidence, it is making the evidence 
say what it cannot say unless you distort it."

The Board finds that this argument goes only to how the 
evidence is weighed and evaluated.  Indeed, the 
representative concedes that it only goes to the 
"interpretation" of the evidence.  This is not a basis upon 
which to support a finding of CUE.  Rule 1403(d)(3).  It is 
undisputed that the psychiatrist who actually evaluated the 
moving party at the critical time in question in service 
found that he had a personality disorder and was not insane 
at the time of the commission of the acts the resulted in his 
discharge.  To the extent the representative argues that the 
diagnosis in service was in error, the Board must further 
point out that a change of diagnosis is also not a basis upon 
which to support a finding of CUE.  Rule 1403(d)(1).  The 
moving party has also asserted that a personality disorder 
was never diagnosed post service, however, as the Board noted 
in its decisions in 1990 and 1997, this is not true.  Thus, 
this argument does not raise a valid claim of CUE. 

The Board must further point out the 1997 decision of the 
Board clearly reviewed the additional medical statements 
submitted in support of the application to reopen.  The Board 
applied the legal standard then in effect and determined that 
the additional evidence did not raise a reasonable 
possibility of changing the outcome.  In order to support a 
finding of CUE in that determination by the Board, the record 
would have to show undebatably that the Board erred.  Given 
the fact that clinician in service who actually evaluated the 
moving party at the critical time found him not insane, the 
fact that subsequent evaluators many decades later, who are 
not shown to have reviewed the complete records in service, 
reached a different conclusion does not begin to approach the 
type of evidence that could establish CUE in the Board's 
determination.  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or of law, that raise a 
valid facial claim of CUE in the July 1997 decision by the 
Board.  Accordingly, in the absence of any additional 
allegations, the motion is denied.



ORDER

The motion for revision of the July 1997 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


